department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb terra uic u i l u i l attention legend company a state k company b state w company c company d company e company f company g company h company j plan u plan v plan w plan x plan y company l plan z individual n company p state r dear this is in response to your letter dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request an extension of time pursuant to sec_301_9100-1 of the procedural and administrative regulations the regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 of the internal_revenue_code and sec_1_414_r_-1 and sec_1_414_r_-4 of the income_tax regulations the regulations the following facts and representations have been submitted on your behalf company a is incorporated in state k the predecessor entity to company a was company b which was incorporated in state w from time to time corporation a or its predecessor company b acquired various other entities and from time to time sold some of its entities specifically the separate lines of business consist of the following transportation company a and company b wood products company d company e and company f stair rail manufacturing company c elevators company h and staircase installation company j it is represented that the nature and characteristics of the workforces among each line_of_business vary due to criteria such as differences in the nature of the businesses and differences in geographical locations company g and company l are business entities that were related to company a but were both dissolved in recent acquisitions further company h and company j were the above entities have sponsored or participated in a variety of defined contribution plans that you represent are intended to be tax-qualified under sec_401 of the code the plans are as follows company e and company f are the participating employers in plan u which was initially sponsored by company d and later by company f company b and company a are the participating employers in plan v which was initially sponsored by company b and later company a company b and company a are the participating employers in plan w which was initially sponsored by company b and later company a plan x is single employer plan sponsored by company c company l is the participating employer in plan y which is sponsored by company h plan z is a single employer plan sponsored by company j it is represented that each of the above plans are structured in accordance with their separate lines of business it is further represented that each of the retirement plans have always maintained their respective tax qualified statuses under code sec_401 and their related trusts tax-exempt under sec_501 in on date final regulations were published under code sec_414 company a retained individual n of company p an employee_benefits consulting company to determine the application of code sec_414 and the regulations thereunder to company a’s retirement plans company a represents that individual n prepared an analysis of the separate lines of business of company a for the and plan years at the same time company a acquired a new entity company c therefore individual n prepared a prospective analysis of the plan_year inclusive of company c company a operated its retirement plans in accordance with the analysis and report prepared by individual n on date proposed amendments to the final regulations under code sec_414 were published on date the service issued revproc_93_40 with an effective date of date revproc_93_40 provides the rules under which an employer notifies the service of its operation of qslobs under code sec_414 revproc_93_40 requires the employer to file a form 5310-a revproc_93_40 also provided that notice was not required for plan years beginning before date individual n prepared on behalf of company a and for each of the in plans forms application_for determination for adopters of master or prototype regional prototype or volume submitter plans this filing was to request favorable determination letters for company a's retirement plans company a represents that the filings disclosed that it was applying separate lines of business however rather than filing a form 5310-a as required by revproc_93_40 individual n gave notice to the service of company a’s separate lines of business by attaching a copy of his prior report along with three additional pages of information explaining the submission and requesting approval under sec_1_414_r_-6 of the regulations it is represented that the predecessor to company a company b hired company p to prepare the qslob filings for it is also represented that company b had a long-standing relationship with company p as it was the third party administrator for its retirement plans as well as the third party administrator for other retirement plans sponsored by companies in state w and state r it its capacity as third party administrator company p prepared quarterly statements for the plan participants prepared and filed forms and provided any other administrative services required with respect to the plans further it is represented that company a relied on company p’s expertise in employee benefit matters and assumed that it was fully capable of preparing the qslob filings on its behalf specifically the information filed with the forms asked the service to approve separate lines of business slob under sec_1_414_r_-6 of the regulations the information addressed the factors on which such a determination could be made such as the degree to which property or services provided by the lines of business is different from all other lines the degree to which the slob is organized and operated separately the nature of the competition faced by each slob the historical factors such as whether the slob was acquired from another employer the degree to which the slob fails the various safe harbors and the size of the slob relative to the remainder favorable determination letters were issued with respect to plan u dated date plan v received a favorable determination_letter dated date plan w received a favorable determination_letter dated date and plan x which was adopted by company c on _ company c which is the sponsor determination_letter dated of plan x was acquired by company aon and the acquisition of this company was addressed for the plan_year qslob determination company a represents that because it received favorable determination letters with respect to its retirement plans proper notice was given to the service and therefore operated its plans under the separate lines of business rules further company p the company retained by company a to prepare the analysis of the sevarate lines of business for company a stated in a letter to company a dated received a favorable that company a’s plans were filed under the separate lines of business rules and that item 10a on form_5307 was checked yes to indicate that the slob rules were being applied to company a in company a retained a new accounting firm which realized that company a was applying the separate lines of business rules and requested a copy of company a’s forms 5310-a company a was unable to locate the forms 5310-a that should have been filed for plan years through upon discovering that forms 5310-a had not been filed company a immediately filed form 5310-a for the plan_year and forward so that notice was properly given for those years this request for relief was filed with the service for the plan years through and prior to the service discovering that form 5310-a had not been filed to provide notice to the service that company a was operating separate lines of business - based on the foregoing facts and representations company a requests an extension of time under sec_301_9100-1 of the regulations to file the notice of election described in sec_3 of revproc_93_40 to be treated as operating qslobs under sec_414 of the code and sec_1_414_r_-1 and sec_1_414_r_-4 of the regulations code sec_414 provides rules for determining whether an employer operates qualified_separate_lines_of_business for purposes of applying code sec_129 and sec_410 if an employer is treated as operating separate lines of business during any year the employer will be permitted to apply those code provisions separately with respect to the employees in each qualified separate business line code sec_414 subtitle a requires that an employer notify the secretary_of_the_treasury that a line_of_business is being treated as separate for purposes of code sec_129 and sec_410 sec_1_414_r_-1 of the regulations provides that an employer will be treated as operating qualified_separate_lines_of_business only if designates its lines of business by reference to the property of services provided by each line each line_of_business is organized and operated separately from the remainder of the employer and is therefore a separate_line_of_business and each of these separate lines of business meet additional statutory requirements of sec_414 of the code including administrative scrutiny and thus constitutes a qualified separate_line_of_business the employer sec_1_414_r_-4 of the regulations describes the fifty employee and notice requirements sec_1_414_r_-4 provides in general that a separate_line_of_business satisfies the notice requirements for a testing year only if the employer notifies the secretary that it treats itself as operating qualified_separate_lines_of_business for the testing year in accordance with sec_1_414_r_-1 of the regulations the employer's notice for the testing year must specify each of the qualified_separate_lines_of_business operated by the employer and the section or sections of the code to be applied on a qualified-separate-line-of-business basis the employer’s notice must take the form must be filed at the time and the place and must contain any additional information prescribed by the commissioner in revenue procedures notices or other guidance of general applicability no other notice whether actual or constructive satisfies the requirements of this section revproc_93_40 sets forth the procedures for satisfying the requirement under sec_414 of the code that an employer notify the secretary that the employer treats itself as operating qualified_separate_lines_of_business sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a and that until the revised form 5310-a is available employers should print qslob notice’ in bold letters on the top of the form 5310-a and submit as attachment with the form that contains the information described in section dollar_figure of revproc_93_40 section dollar_figure of revproc_93_40 provides that the schedule attached to each form 5310-a must provide the following information the identification of each qualified separate_line_of_business operated by the employer the identification of each plan maintained by the employer the qualified_separate_lines_of_business that have employees benefiting under each such plan and the section or sections of the code for which the employer is testing on a qualified separate_line_of_business basis ie sec_410 or sec_401 section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the day of the month after the close of the plan_year of the plan on the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides in pertinent part that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer taken timely action to provide a new notice under sec_301_9100-1 of the regulations the commissioner of the internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer - demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defined the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer has elected to be treated as operating qualified_separate_lines_of_business pursuant to code sec_414 and sec_3 of revproc_93_40 is a regulatory election the commissioner has authority under sec_301_9100-1 and to grant an extension of time if a taxpayer fails to file a timely notice of election under sec_3 of revproc_93_40 sec_301_9100-3 provides that the commissioner will grant an extension of time when the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 of the regulations will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 of the regulations to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relief on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the internal_revenue_service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability after company a acquired company c individual n documentation submitted by company a shows that individual n prepared an analysis of company a’s separate lines of business for the and plan years in prepared a prospective analysis with respect to the plan_year and included company c in that analysis applications for determination letters were filed by individual n with respect to plan u plan v and plan w in individual n’s separate_line_of_business analysis as previously mentioned was attached to each form_5307 along with a document that disclosed to the service that the submissions request determinations as to separate lines of business as indicated in the response to item 10a on form_5307 further company a received favorable determination letters with respect to these plans in and _ respectively a copy company a retained and relied on company p an employee_benefits consulting firm to complete and prepare the paperwork necessary for company a to elect qslob treatment company p served as the third party administrator for company a’s retirement plans and relied on company p’s expertise in employee benefit matters and assumed that it was fully capable of preparing the qslob filings on its behalf company a reasonably believed that the reports and information submitted to the service by individual n of company p fully disclosed and provided notice to the service that it was operating separate lines of business as it received favorable determination letters from the service with respect to its qualified_plans company a thereafter operated its businesses as qslobs on the belief that proper notice had been given to the service such notification was timely given by the date prescribed in section dollar_figure of revproc_93_40 sec_3 of revproc_93_40 provides that employers must provide qslob notice by filing form 5310-a and attaching information as described in section dollar_figure of revenue_procedure the revised form 5310-a was published by the service in date prior to the date company a filed its requests for determination letters with respect to its retirement plans company a did not discover until that company p did not file forms 5310-a as required by sec_3 although company p did file the necessary schedule of information as required in sec_3 but attached such information to the wrong form company a received favorable determination letters from the service in response to its date applications and notification of qslob treatment and acted reasonably and in good_faith when it thereafter began operating its businesses as qslobs as the service did not request that forms 5310-a be filed by company a after the service received the notification of qslob status as an attachment to forms based on the information submitted and the representations contained therein we believe that company a has complied with clauses i and v of sec_301_9100-3 of the regulations as a result we conclude that good cause has been shown for the failure to timely make the election in the manner provided for in sec_3 of revproc_93_40 and that the other requirements of sec_301_9100-1 of the regulations have been satisfied accordingly company a is granted a period of days to comply with sec_3 of revproc_93_40 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it cannot be used or cited by others as precedent 20v7189036 a coy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney form on file in this office if you have any questions concerning this letter please contact se t ep ra t2 sincerely yours giga jotgl b feted joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notification of intention to disclose
